         Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE APPLICATION OF
 THE ASSOCIATED PRESS; CABLE NEWS
                                           Misc. Action No. 19-0029 (ABJ)
 NETWORK, INC.; THE NEW YORK TIMES
 CO.; POLITICO LLC; AND WP CO., LLC, d/b/a
 THE WASHINGTON POST FOR ACCESS TO
 CERTAIN SEALED COURT RECORDS


                   GOVERNMENT’S RESPONSE TO MOTION
           FOR PUBLIC ACCESS TO CERTAIN SEALED COURT RECORDS

       The United States of America respectfully opposes the motion by a coalition of media

companies (Media Coalition) to unseal certain search warrant materials. The movants seek

unsealing of “warrants, applications, supporting affidavits, and returns relating to all search or

seizure warrants relevant to the prosecution of Roger J. Stone, Jr.” Doc. 4, at 2 (Order) (quoting

Media Coalition Mem. 1). The request for broad unsealing of these warrant materials should be

denied. Although the Special Counsel has concluded his investigation, the requested materials

concern investigations that remain ongoing, a trial in United States v. Stone, No. 19-cr-18-ABJ

(D.D.C.) that is scheduled for later this year, and the privacy interests of uncharged third parties.

No right of public access applies to such materials.

       A First Amendment right of access can be found only where a long and unbroken history

of public access exists and where access would play a significant positive role in the governmental

process. Neither requirement is satisfied here. Search warrant materials regularly remain sealed,

particularly while investigations and cases are ongoing. And a right of public access risks

jeopardizing open investigations and ongoing prosecutions.         In any event, substantial law-

enforcement and fairness interests would overcome any qualified First Amendment right of access.
         Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 2 of 19



       The same is true of movants’ reliance on the qualified common law right of access to public

records. That right is subject to a balancing of interests, and here, strong public interests support

finding no right of public access at this time. Warrant materials reveal investigative sources and

methods, preliminary factual and legal theories, and evidence that has already been gathered—

including from grand jury processes. They show what has been searched and indicate what has

not been searched.      And because of the interconnected nature of the Special Counsel’s

investigations, the category of materials here sweeps more broadly than Stone and the specific

crimes with which he has been charged. Making this information public could harm other ongoing

investigations, could interfere with Stone’s trial, and could unfairly harm uncharged individuals

who are described in warrant applications or returns.

                                          STATEMENT

       A. Factual Background

       1. On March 20, 2017, then-FBI Director James B. Comey testified before the House

Permanent Select Committee on Intelligence about the FBI’s investigation into Russian

interference with the 2016 presidential election. In open session, Comey stated:

       I have been authorized by the Department of Justice to confirm that the FBI, as part of our
       counterintelligence mission, is investigating the Russian government’s efforts to interfere
       in the 2016 presidential election, and that includes investigating the nature of any links
       between individuals associated with the Trump campaign and the Russian government and
       whether there was any coordination between the campaign and Russia’s efforts.

Statement of FBI Director James B. Comey, H. Perm. Select Comm. on Intelligence, Hearing on

Russian Active Measures Investigation (Mar. 20, 2017), available at https://www.fbi.gov/news/

testimony/hpsci-hearing-titled-russian-active-measures-investigation. Comey further stated that

“[a]s with any counterintelligence investigation, this will also include an assessment of whether
           Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 3 of 19



any crimes were committed.” Id. He could not “say more about what [the FBI is] doing and whose

conduct [it is] examining” because “it is an open, ongoing investigation, and is classified.” Id.

       2. On May 17, 2017, then-Acting Attorney General Rod J. Rosenstein appointed Robert

S. Mueller, III, as Special Counsel “to investigate Russian interference with the 2016 presidential

election and related matters.”     Order No. 3915-2017, Appointment of Special Counsel to

Investigate Russian Interference with the 2016 Presidential Election and Related Matters (May

17, 2017) (capitalization omitted). The Order authorized the Special Counsel “to conduct the

investigation confirmed by then-FBI Director James B. Comey in testimony before the House

Permanent Select Committee on Intelligence on March 20, 2017, including: (i) any links and/or

coordination between the Russian government and individuals associated with the campaign of

President Donald Trump; (ii) any matters that arose or may arise directly from the investigation;

and (iii) any other matters within the scope of 28 C.F.R. § 600.4(a).” Id. ¶ (b).1 The Order further

authorized the Special Counsel “to prosecute federal crimes arising from the investigation of these

matters.” Id. ¶ (c).

       In conducting the investigation, agents assisting the Special Counsel’s Office have applied

for, obtained, and executed search and seizure warrants under Rule 41 of the Federal Rules of

Criminal Procedure, as well as warrants under the Stored Communications Act (SCA) requiring

the disclosure and authorizing the search of electronic communications contents and records, see

18 U.S.C. §§ 2703(a), (b)(1)(A), (c)(1)(A). The issuing courts and magistrate judges have granted

sealing orders covering the applications and warrants in order to prevent premature disclosures

that would jeopardize the ongoing investigation.



       1
         28 C.F.R. § 600.4(a) confers “the authority to investigate and prosecute federal crimes
committed in the course of, and with intent to interfere with, the Special Counsel’s investigation,
such as perjury, obstruction of justice, destruction of evidence, and intimidation of witnesses.”
         Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 4 of 19



       3. The Special Counsel’s investigation has involved multiple lines of inquiry. Many have

been handled in the Special Counsel’s Office. But the Special Counsel has also referred a number

of matters to other offices in the government for investigation.

       On January 24, 2019, a grand jury in this District indicted Roger J. Stone, alleging that he

obstructed a congressional proceeding, made false statements to Congress, and engaged in witness

tampering. See Indictment, Doc. 1, United States v. Stone, No. 19-cr-18-ABJ (D.D.C.). Pursuant

to Local Criminal Rule 57.7(c), on February 15, the Court ordered the parties to “refrain from

making statements to the media or in public settings that pose a substantial likelihood of material

prejudice to this case.” Stone, supra, Doc. 36, at 3. The Court observed that “[b]ecause lawyers

have special access to information . . . their extrajudicial statements pose a threat to the fairness of

a pending proceeding.” Id. at 1 (quoting Gentile v. State Bar of Nevada, 501 U.S. 1030, 1074

(1991)). The Court explained that the restriction on public statements was intended, among other

things, “to safeguard [Stone’s] right to a fair trial” and “to ensure that the Court has the ability to

seat a jury that has not been tainted by pretrial publicity.” Id. at 3. Trial in that case is scheduled

for November 5. Stone, supra, Doc. 65, at 2.

       4. On March 22, 2019, the Special Counsel notified the Attorney General that he had

completed his investigation into Russian interference in the 2016 presidential election. The

Special Counsel, however, referred a number of matters to other offices in the Department of

Justice. Those matters remain ongoing.

       B. Motion for Access to Search Warrant Records

       The movants seek to unseal search warrant materials related to the Stone prosecution.

Specifically, the movants seek unsealing of “warrants, applications, supporting affidavits, and

returns relating to all search or seizure warrants relevant to the prosecution of Roger J. Stone, Jr.”
            Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 5 of 19



Doc. 4, at 2 (Order) (quoting Media Coalition Mem. 1).2 It is unclear whether the movant’s request

is limited to warrants issued pursuant to Rule 41 or also includes warrants under the SCA. In an

abundance of caution, the government is treating the request as covering both categories. It is

similarly unclear whether the reference to “warrants relevant to the Prosecution of Roger J. Stone,

Jr.” means only warrants to search Stone’s property and facilities or includes other warrants that

were executed as part of the same line of investigation. Again, in an abundance of caution, the

government is treating the request as covering both categories.3

        Pursuant to this Court’s Order (Doc. 4, at 2), the government is submitting a sealed

attachment that lists the warrants that the government understands to be implicated by this motion

and identifies what has been provided to Stone. The government has served that attachment on

counsel for Stone but not on the media coalition. The Court additionally ordered the government

to identify whether this motion covers any materials considered in In re Application of the

Associated Press, No. 18-mc-0041-ABJ, that have not already been released in full. Doc. 4, at 2.

The government does not believe that any of the warrant materials sought in this motion were at

issue in that prior case.

                                          ARGUMENT

        Invoking both the First Amendment and the common law, movants seek unsealing of the

search warrant materials—including warrants, applications, affidavits, and returns—in the Special


        2
          In places, the movant more broadly references warrant materials pertaining to “the Russia
investigation” (Mot. 1, 4; Mem. 4) and once references “Manafort records” (Mot. 3). Consistent
with this Court’s March 1, 2019 order (Doc. 4, at 2), and the movants’ detailed description of the
records sought, see Mem. 4-5, the government understands those references as context for this
specific request to unseal records related to the prosecution of Stone. See Mot. 1, 3, 4; Mem. 1, 4,
5.
        3
        The government does not understand the request to include warrants that were not related
to Stone or that line of investigation but that merely happened to yield evidence that concerns
Stone and is being provided to him in discovery.
         Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 6 of 19



Counsel’s investigation, with limited redactions. That request should be rejected. Courts have,

virtually without exception, recognized that the First Amendment provides no right of access to

search warrant materials during open, ongoing investigations. In any event, any such First

Amendment right would be overcome by the compelling interests in protecting the criminal

process and the rights of individuals. The result has been the same under the broader, but weaker,

qualified common law right of access to public records. Disclosure at this juncture could harm

ongoing investigations, interfere in the upcoming Stone trial, and reveal persons within the scope

of both closed and ongoing investigations who have not been charged.

       Movants seek to advance the public’s interest in understanding more about the Special

Counsel’s investigation. That is an important and valuable function of the press. But that interest

does not take precedence over the strong public interest in protecting ongoing investigations

against the prejudice from premature disclosure, ensuring the fairness and integrity of criminal

proceedings, and protecting uncharged persons from unjustified reputational harm. Although

movants suggest that redactions may address those concerns, redactions are not viable option as

this juncture. The category of materials sought is voluminous, and those materials are replete with

sensitive information. Any attempt to redact them would reveal little information to the public,

would risk unintentional disclosure of sensitive information, and would impose a tremendous

burden on the government.

I.     The First Amendment Does Not Entitle Movants To The Requested Search Warrant
       Materials

       The First Amendment protects a qualified “right of access to criminal proceedings,” Press-

Enterprise Co. v. Superior Court, 478 U.S. 1, 8 (1986) (Press-Enterprise II), but that right does

not apply to all phases of the criminal process. The public possesses a qualified First Amendment

right of access to judicial proceedings and records only if “(i) there is an ‘unbroken, uncontradicted
         Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 7 of 19



history’ of openness, and (ii) public access plays a significant positive role in the functioning of

the proceeding.” United States v. Brice, 649 F.3d 793, 795 (D.C. Cir. 2011) (quoting Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 (1980) (plurality opinion)). Neither requirement

is satisfied. And even assuming the existence of such a right, it would be overcome by compelling

government interests.

       A.      The Test For Identifying A First Amendment Right Of Access Turns On A
               History Of Openness And A Beneficial Effect On The Proceeding

       The First Amendment guarantees “the freedom of speech, or of the press.” U.S. Const.,

Amend. I. As a means of furthering First Amendment interests, the Supreme Court has recognized

an “implicit,” qualified First Amendment “right of access” for the public to attend criminal trials.

Press-Enterprise II, 478 U.S. at 7 (first quotation from Waller v. Georgia, 467 U.S. 39, 46 (1984));

Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 603-606 (1982) (recognizing that “the

press and general public have a constitutional right of access to criminal trials,” to ensure an

“informed” “discussion of governmental affairs”).

       Two features of criminal trials led to recognition of that right. First, during an “unbroken,

uncontradicted history” dating back centuries, criminal trials have “been open to all who care to

observe” and public access “inher[ed] in the very nature of a criminal trial.”           Richmond

Newspapers, 448 U.S. at 564, 573 (plurality opinion); accord Globe Newspaper, 457 U.S. at 605

(criminal trials have “long been presumptively open,” and that “uniform rule” is virtually without

exception); see U.S. Const. Amend. VI (“the accused shall enjoy the right to a speedy and public

trial”). Second, public access “to criminal trials plays a particularly significant role in the

functioning of the judicial process” because scrutiny by the public “safeguards the integrity of the

factfinding process,” “fosters an appearance of fairness,” and “permits the public to participate.”

Globe Newspaper, 457 U.S. at 606; accord Press-Enterprise II, 478 U.S. at 8-9.
         Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 8 of 19



       Applying those two considerations, the Supreme Court has found a First Amendment right

of access to the jury-selection stage of criminal proceedings, Press-Enterprise Co. v. Superior

Court of California, 464 U.S. 501, 505-513 (1984) (Press-Enterprise I), and to the transcript of a

“preliminary hearing” in a criminal case that “function[ed] much like a full-scale trial,” Press-

Enterprise II, 478 U.S. at 7. The D.C. Circuit has also found a qualified First Amendment right

of access to completed plea agreements. Brice, 649 F.3d at 799. But the Supreme Court has also

recognized that “[a]lthough many governmental processes operate best under public scrutiny, it

takes little imagination to recognize that there are some kinds of governmental operations that

would be totally frustrated if conducted openly.” Press-Enterprise II, 478 U.S. at 8-9. As a

“classic example” of a proceeding that demands secrecy, the Court pointed to the grand jury

system. Id. at 9 (citing Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211, 218 (1979)); see

Douglas Oil, 441 U.S. at 218-219 (explaining that revelation of grand jury proceedings would pose

investigatory threats and unjustly harm persons who are accused but not charged); see also Matter

of Leopold to Unseal Certain Elec. Surveillance Applications & Orders, No. 13-mc-712-BAH,

2018 WL 1129660, at *18 (D.D.C. Feb. 26, 2018) (Leopold) (drawing analogy between SCA

warrants and grand jury subpoenas, for which “[n]o historical tradition of public access” exists).

       Accordingly, a claimed First Amendment right of access must meet a two-part “experience

and logic” test. Matter of the Application of WP Co. LLC, 201 F. Supp. 3d 109, 117 (D.D.C. 2016)

(Matter of Washington Post); see Press-Enterprise II, 478 U.S. at 8-9. To meet the test of

experience, the “historical tradition” of public access must be of “some duration,” In re Reporters

Comm. for Freedom of the Press, 773 F.2d 1325, 1332 (D.C. Cir. 1985), reflecting an “unbroken,

uncontradicted history of openness,” Brice, 649 F.3d at 795 (internal quotation marks omitted).

To meet the test of logic, public access must play “a significant positive role in the functioning of
           Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 9 of 19



the particular process in question.” Press-Enterprise II, 478 U.S. at 8. Both tests must be satisfied

“before a constitutional requirement of access can be imposed.” Reporters Comm., 773 F.2d

at 1332.

       B.      The First Amendment Does Not Guarantee A Qualified Right Of Public
               Access To Warrant Materials In An Ongoing, Open Investigation, Or With
               An Upcoming Trial

       Applying the “experience and logic” test, movants have no First Amendment right of

access to the warrant materials being sought. Because the warrants at issue here relate to ongoing

criminal investigations and an upcoming criminal trial, movants cannot invoke the First

Amendment as a basis for unsealing.

       1. Initially, no “historical tradition of accessibility” attaches “to documents filed in search

warrant proceedings.” In re Search of Fair Finance, 692 F.3d 424, 431 (6th Cir. 2012); see, e.g.,

United States v. Pirk, 282 F. Supp. 3d 585, 598-600 (W.D.N.Y. 2017) (collecting cases and

discussing the issue). Proceedings for the issuance of search warrants “are not, and have not been,

public,” and “are ‘necessarily ex parte, since the subject of the search cannot be tipped off to the

application for a warrant lest he destroy or remove evidence.’” Fair Finance, 692 F.3d at 430

(quoting Franks v. Delaware, 438 U.S. 154, 169 (1978)). And “no evidence” supports the

conclusion that search warrant materials have “historically being made open to the press and

public” after execution. Id.; accord In re Baltimore Sun Co., 886 F.2d 60, 64 (4th Cir. 1989).

       Although warrant applications and returns are filed with district court clerks, “the

government . . . routinely obtain[s] sealing orders,” and given “the confidentialities involved in

criminal investigations,” courts have “generally afforded deference” to those requests. Fair

Finance, 692 F.3d at 431; see also Leopold, 2018 WL 1129660, at *15 (the government has

“‘always been able to restrict access’ to SCA warrants . . . by requesting a sealing order”) (quoting

United States v. Appelbaum, 707 F.3d 283, 291 n.9 (4th Cir. 2013)). It may be the case today that
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 10 of 19



some search warrant affidavits are made available in the clerk’s office after execution. Id. at *16

(discussing contemporary practice as described by some courts). But “the fact that the government

may in some instances allow documents filed after the execution of the search warrant to become

public” does not “evidence . . . an historical tradition of accessibility.” Fair Finance, 692 F.3d at

431 (emphasis added).

       Nor does logic support a right of access to search warrant materials. “[P]ublic access would

not play a significant positive role in search warrant proceedings.” Fair Finance, 692 F.3d at 431.

Indeed, logic undercuts any such generalized right. Even after warrants are executed, routine

disclosure of the information contained in the documents would be harmful. Warrant applications

ordinarily “detail the government’s evidence of criminal activity,” “identify information sources,

such as wiretaps,” “reveal the government's preliminary theory of the crime being investigated,”

and “could alert others” who may be suspects. Id. at 432. Disclosure of this information could

threaten investigations, invade the privacy of “innocent people,” and force the government “to be

more selective in the information it disclose[s]” when seeking warrants. Id. And while public

oversight of search warrant proceedings may encourage compliance with the law, such

“monitoring of search warrant proceedings” already effectively occurs though suppression

proceedings and damages actions. Id. at 432-433; see United States v. Grubbs, 547 U.S. 90, 99

(2006) (protection of property owners’ Fourth Amendment rights occurs through “a right to

suppress evidence improperly obtained and a cause of action for damages”).

       Consistent with that analysis, court after court has found “no First Amendment right of

access to documents filed in search warrant proceedings.” Fair Finance, 692 F.3d at 433 (6th

Cir.); accord Baltimore Sun Co., 886 F.2d at 62, 64-65 (4th Cir.); see also, e.g., Pirk, 282 F. Supp.
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 11 of 19



3d at 597-601 (collecting cases); cf. Leopold, 2018 WL 1129660, at *14-*19 (no First Amendment

right for Stored Communications Act warrants).4

       2. The consensus is even stronger with respect to search warrant materials related to

ongoing matters. The Court need go no farther to resolve this case.

       a. Even those district courts that have found a qualified First Amendment right of access

for “post-investigation warrant materials” have, to the government’s knowledge, limited their

holdings to warrant materials “after an investigation has concluded.” In re N.Y. Times Co. for

Access to Certain Sealed Court Records, 585 F. Supp. 2d 83, 88, 90 n.10 (D.D.C. 2008); Matter

of the Application of WP Co. LLC, No. 16-mc-351-BAH, 2016 WL 1604976, at *2 & n.2 (D.D.C.

Apr. 1, 2016) (explaining that “courts have generally precluded access to warrant materials relating

to an ongoing investigation” and emphasizing that the request involved a “now-closed”

investigation); see Leopold, 2018 WL 1129660, at *1, *32 (noting different treatment for “ongoing

investigations”); Pirk, 282 F. Supp. 3d at 600 (even assuming that a First Amendment right would

otherwise exist, no right should be found where “the Government has consistently represented that

the investigation is ongoing”).

       Declining to recognize any constitutional right of access to search warrant materials in

open investigations correctly applies the experience-and-logic test. As a matter of practice,

warrants typically are sealed while an investigation remains ongoing, so the public does not have




       4
          See also Times Mirror Co. v. United States, 873 F.2d 1210, 1221 (9th Cir. 1989) (“The
public has no qualified First Amendment right of access to warrant materials during the pre-
indictment stage of an ongoing criminal investigation”). Only one court of appeals has recognized
a qualified right of access in an open investigation, but it went on to deny access to the search
warrant materials by the related route of finding that a compelling interest in the ongoing
investigation justified non-disclosure. See In re Search Warrant for Secretarial Area Outside
Office of Thomas Gunn, 855 F.2d 569, 573-574 (8th Cir. 1988). As other courts have noted,
Gunn’s threshold access holding is “unpersuasive.” Fair Finance, 692 F.3d at 433 n.3.
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 12 of 19



access to them. See Computer Prof’ls for Soc. Responsibility v. Secret Serv., No. 92-5140, 1993

WL 20050, at *1 (D.C. Cir. Jan. 5, 1993) (per curiam) (“[T]here is no clear tradition of public

access to search warrant materials related to an ongoing investigation.”); see also United States v.

Business of Custer Battlefield Museum, 658 F.3d 1188, 1193 (9th Cir. 2011) (explaining, in

analysis of common law right of access, that public access to warrant materials has historically

varied between “early stages of criminal proceedings” and “[p]ost-investigation”) (emphasis

omitted); Leopold, 2018 WL 1129660, at *15. And as matter of practice, where a defendant will

soon be tried, courts and the government often limit the public dissemination of evidence, factual

theories, and other allegations of other uncharged conduct about a criminal prosecution, to protect

the integrity of the criminal trial. See, e.g., D.D.C. LCrR 57.7(b).

        Extending a public right of access while an investigation remains open would also thwart,

rather than enhance, the criminal process. See Press-Enterprise II, 478 U.S. at 8. As in the grand

jury context discussed by the Supreme Court, “it takes little imagination to recognize” that an

ongoing criminal investigation is the “kind[] of government operation[] that would be totally

frustrated if conducted openly.” Id. at 8-9. As discussed above, disclosure of warrant documents

could compromise sources, jeopardize investigative avenues, and lead to the loss of evidence. See

Fair Finance, 692 F.3d at 432; Times Mirror, Co., v. United States, 873 F.2d 1210, 1215 (9th Cir.

1989). And as this Court’s February 15, 2019 order in the Stone case recognizes, routine disclosure

of warrant materials before a defendant’s trial risks defendants’ right to fair trials and courts’

ability to seat impartial juries. See Stone, Doc. 36, at 3.

        b. As explained, although the Special Counsel has concluded his work, the Special Counsel

referred a number of matters that are ongoing and are being handled by other offices and entities.

Disclosure of the warrant materials threatens the harms that courts have catalogued in holding that
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 13 of 19



the First Amendment provides no right of access to search warrant materials in ongoing

investigations.

       Nor would it make sense to recognize a right of access automatically once any indictment

has been returned. In complex investigations, such as this one, where a single warrant may have

relevance to interconnected lines of investigation, that test would fail to take into account tangible

investigative harms from disclosure. An indictment does not end an overall investigation, for

example, when a defendant is potentially involved in activities with other subjects or targets, and

the warrant in question seeks evidence bearing on that joint activity, but the defendant has been

charged only with a subset of his conduct under investigation. The probability of a continuing

investigation post-indictment grows when the search targets are linked to other persons of interest

by ties to a single organization, common associates, or coordinated activities. Disclosure of

warrant materials could reveal sources, methods, factual and legal theories, and lines of

investigation extending beyond the charged conduct.

       C.         Even A Qualified First Amendment Right Would Not Justify Disclosure Here

       Where a First Amendment right of access exists, it is qualified and may be limited “for

cause shown that outweighs the value of openness.” Press-Enterprise I, 464 U.S. at 509. The

government may overcome the presumptive public access if (1) “a compelling interest” exists;

(2) disclosure would create “a substantial probability” of harm to that interest; and (3) alternatives

would not “adequately protect the compelling interest.” Brice, 649 F.3d at 796.

       Several compelling interests apply here. First, a “compelling government interest”—

namely, safeguarding “the on-going investigation” —would overcome any right of access to the

warrant materials being sought. See In re Search Warrant for Secretarial Area Outside Office of

Thomas Gunn, 855 F.2d 569, 574 (8th Cir. 1988) (Gunn); see also Washington Post v. Robinson,
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 14 of 19



935 F.2d 282, 291 (D.C. Cir. 1991) (harm to ongoing investigation justifies sealing plea

agreement). “[A] compelling governmental interest exists in protecting the integrity of an ongoing

law enforcement investigation.” Virginia Dep’t of State Police v. Washington Post, 386 F.3d 567,

579 (4th Cir. 2004). Where granting access will “disclose facts that are otherwise unknown to the

public,” the potential harm to the investigation is apparent. Id. The warrant materials sought by

the movants could reveal “the nature, scope and direction” of government investigations. See

Gunn, 855 F.2d at 574. They describe investigative sources and methods, state what has been

searched (and, by implication, not discovered), identify potential subjects of the investigation, and

reveal factual and legal theories. The dates and volume of warrants also reveal the evolution and

direction of investigative interests. Making this information public while an investigation is

ongoing could pose a clear threat to the investigations’ integrity.

       Second, a compelling interest in the fairness of the Stone proceedings would overcome any

right of access. The Supreme Court has recognized that courts must “protect their processes from

prejudicial outside interferences.” Sheppard v. Maxwell, 384 U.S. 333, 363 (1966); see Gentile v.

State Bar of Nevada, 501 U.S. 1030, 1070-1075 (1991). As this Court recently recognized, the

Stone case has garnered tremendous public attention. In such cases, it is particularly important to

guard both facts and theories related to the charged conduct and facts and theories related to

conduct that is not at issue in the case but that could prejudice jurors. See United States v. Brown,

218 F.3d 415, 428 (5th Cir. 2000); Application of Dow Jones & Co., Inc., 842 F.2d 603, 611-612

(2d Cir. 1988).

       Third, a compelling interest in protecting uncharged individuals from unjustified

reputational harm also weighs against any right of access to search warrant materials. See Matter

of Washington Post, 201 F. Supp. 3d at 123-127; cf. Justice Manual § 1-7.400(B) (stating
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 15 of 19



Department of Justice policy against commenting on an ongoing investigation “before charges are

publicly filed”). As noted, the search warrant materials discuss conduct and legal theories that

sweep more broadly than the charges against Stone described in the grand jury’s indictment. It

would be unfair to release warrant materials that invade personal privacy interests or that “accuse

persons of crime while affording them no forum in which to vindicate themselves,” cf. United

States v. Briggs, 514 F.2d 794, 802 (5th Cir. 1975) (criticizing the practice of naming unindicted

coconspirators).

       Contrary to movant’s contention (Mem. 10-13), the calculus does not change with respect

to warrant materials produced to Stone under protective order, or warrant materials that contain

investigative information that may overlap with reports that have appeared in the media, or that

may reference individuals who have claimed to have had dealings with Stone. Producing materials

publicly poses different and more substantial risks to the investigation than producing them only

to the defense under protective order. Similarly, press reports, which may be inaccurate or

incomplete, do not erase the risks from disclosing search warrant materials. The warrant materials

reflect details about the investigation not in the public domain.

         Finally, redaction is not a feasible alternative here. Movants suggest (Mem. 11) that “[t]o

the extent the Warrant Materials contain specific pieces of information” that should not be

released, “those specific pieces of information can and should be redacted.” Because the warrant

materials are replete with sensitive investigatory information, information about Stone and the

conduct at issue in the upcoming trial, and information about uncharged third parties, little

information of public interest would remain. See Gunn, 855 F.2d at 574; Matter of Washington

Post, 201 F. Supp. 3d at 128; see also United States v. Index Newspapers LLC, 766 F.3d 1072,

1095 (9th Cir. 2014). Indeed, almost any information about Stone could implicate the concerns
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 16 of 19



undergirding this Court’s nondisclosure order in the Stone case. And even the number, nature, and

targets of searches would reveal significant facts of ongoing investigative interest that could not

be easily protected through redactions. Further, given the “degree of media scrutiny,” too great a

risk would exist that the public would be able to decipher redactions or that unredacted material

would nonetheless invite damaging conjecture and speculation. See Matter of Washington Post,

201 F. Supp. 3d at 128. The burdensome task of undertaking warrant-by-warrant redactions is not

a feasible alternative when it would create a significant probability of failure to protect the

investigation and produce so little public gain.

II.    The Common Law Right Of Access Does Not Support Public Disclosure Of Search
       Warrant Materials Relating To A Pending Investigation

       In addition to the qualified First Amendment right of access, a “broader, but weaker,

common law right” of access applies to public records, including certain “judicial records.” United

States v. El-Sayegh, 131 F.3d 158, 160 (D.C. Cir. 1997). “It is uncontested, however, that the right

to inspect and copy judicial records is not absolute.” Nixon v. Warner Commc’ns, Inc., 435 U.S.

589, 598 (1978). A finding that records should be accessible pursuant to the common law right of

access “involves a two-step inquiry.” Washington Legal Found. v. U.S. Sentencing Comm’n, 89

F.3d 897, 902 (D.C. Cir. 1996). First, a record must qualify as a “public record” to which the right

can attach.   Id.   Second, if the common law right applies, courts must then “balance the

government’s interest in keeping the document secret against the public’s interest in disclosure.”

Id. (internal quotation marks omitted). Here, balancing the relevant factors, the common law does

not provide a right of access to the search warrant materials.

       A.      Any Common Law Right Of Access Is Outweighed By Potential Harms
       It is doubtful that any common law right of access attaches to warrant materials related to

open investigations. See Business of Custer, 658 F.3d at 1192-1193 (no common law right attaches
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 17 of 19



to “warrant materials in the midst of a pre-indictment investigation”) (internal quotation marks

omitted); Times Mirror, 873 F.2d at 1219 (the “public need” or “ends of justice” basis for

disclosure “cannot be satisfied while a pre-indictment investigation is ongoing”); cf. Matter of

Washington Post, 201 F. Supp. 3d at 129 & n.10 (holding that “at least where an investigation has

concluded, a common law right of public access generally attaches to such materials” but reserving

“whether a common law right of access attaches to warrant materials in ongoing criminal

investigations”); but see United States v. Sealed Search Warrants, 868 F.3d 385, 395-396 (5th Cir.

2017) (extending “case-by-case approach” to qualified common law right of access to requests for

access to pre-indictment warrant materials).

       But even assuming that a common law right attaches, the “presumption” of public access

“may be outweighed” by “competing interests.” Metlife, Inc. v. Financial Stability Oversight

Council, 865 F.3d 661, 665 (D.C. Cir. 2017). The balancing of interests turns on “the relevant

facts and circumstances of the particular case.” Warner Commc’ns, 435 U.S. at 599. The D.C.

Circuit has identified six “generalized” factors to consider: (1) “the need for public access”; (2)

the “extent of previous public access”; (3) whether “someone has objected to disclosure, and the

identity of that person”; (4) “the strength of any property and privacy interests asserted”; (5) “the

possibility of prejudice”; and (6) “the purposes for which the documents were introduced during

the judicial proceedings.” Metlife, 865 F.3d at 665; see United States v. Hubbard, 650 F.2d 293,

317-322 (D.C. Cir. 1980). Courts must also consider any other particularized interests that may

be applicable. Hubbard, 650 F.2d at 323-324; see Leopold, 2018 WL 1129660, at *12, *23-*28

(considering the burden of providing access). A court’s ultimate task is to “consider[] the relevant

facts and circumstances” and determine what “justice . . . requires” Metlife, Inc., 865 F.3d at 665-

666, articulating its reasons for resolution of the unsealing request, Sealed Search Warrants, 868
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 18 of 19



F.3d at 397.

       The relevant factors weigh heavily against public access at this time. As to the first factor,

the government does not dispute that the public is interested in understanding Stone’s case and

related searches, evidence, and investigative theories. But as to the second, the public has not

previously had access to warrant materials. The confidentiality of the investigation has thus not

been eroded by prior judicial disclosure. As to the third factor, the government objects to public

access at this stage. Others may object as well. As to the fourth factor, reputational interests, such

as shielding third parties from unjustified association with criminal conduct, weigh against

disclosure. See Matter of Washington Post, 201 F. Supp. at 122-127; cf. Justice Manual § 1-

7.400(B) (stating Department of Justice policy against commenting on an ongoing investigation

“before charges are publicly filed”). And most importantly, on factor five, for the reasons already

discussed, the substantial risk of prejudice to ongoing investigations and the Stone proceedings

militates against access. See, e.g., Sealed Search Warrants, 868 F.3d at 395 (“If the unsealing of

pre-indictment warrant materials would threaten an ongoing investigation, the district court has

discretion . . . to leave the materials under seal”); Pirk, 282 F. Supp. 3d at 602.

       B.      Redactions Are Not A Viable Alternative

       Redactions would not practically address these concerns. As discussed, redactions could

not address the publicity and potential effects on the Stone case. And the warrant materials reflect

significant investigative details and concern uncharged, third-parties.          Segregation of that

information would not be feasible. See Pirk, 282 F. Supp. 3d at 602 (redaction not feasible to

address common law presumption where confidential information “encompasses a large portion

of the affidavit” and redaction “would render the affidavit of little use”); Gunn, 855 F.2d at 574

(similar); see also Matter of Washington Post, 201 F. Supp. 3d at 128 (finding redactions
        Case 1:19-mc-00029-ABJ Document 11 Filed 04/12/19 Page 19 of 19



inadequate). Redactions would also impose an unreasonable burden on the government, for little

public benefit. See Leopold, 2018 WL 1129660, at *20, *23-*24 (considering “the imposition of

substantial burdens” on the government and the court in rejecting of common law right of access).

                                        CONCLUSION

       For the foregoing reasons, the motion for unsealing should be denied.



                                                Respectfully submitted,

                                                JESSIE K. LIU
                                                U.S. Attorney for the District of Columbia

                                            By: /s/
                                               Jonathan Kravis
                                               Michael J. Marando
                                               Assistant United States Attorneys
                                               United States Attorney’s Office for the District of
                                               Columbia

                                                Aaron S.J. Zelinsky
                                                Special Assistant United States Attorney
                                                United States Attorney’s Office for the District
                                                of Columbia


Dated: April 12, 2019
